EMPLOYMENT AGREEMENT

 

This Employment Agreement is effective as of March 9, 2005 by and between
AMERICAN WATER STAR, INC., a Nevada corporation ("Employer"), and Daniel
Beckett, ("Executive").

 

Recitals

 

 

WHEREAS, Employer is engaged in production and packaging of beverages, and is
desirous of acquiring the special skills and abilities and background in and
knowledge of Executive as it relates to Employer's business and the beverage
industry.

 

WHEREAS, Employer seeks assurance of the association and services of Executive
in order to retain his experience, skills, abilities, background and knowledge,
and is therefore willing to engage his services on the terms and conditions set
forth below.

 

WHEREAS, Executive agrees to serve on Employer's Board of Directors if
nominated.

 

WHEREAS, Executive desires to commence working with Employer and is willing to
do so on those terms and conditions.

 

NOW THEREFORE, in consideration of the above recitals and the mutual promises
and conditions in this Agreement, and other good and valuable considerations,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1. EMPLOYMENT.

Employer shall employ Executive as Chief Financial Officer and Secretary of
Employer.



 

2. EXECUTIVE'S DUTIES.

Executive shall represent the Employer as Chief Financial Officer and Secretary
of Employer. Executive shall, in addition to the job summary attached hereto as
EXHIBIT A, assist in managing and conducting the business of Employer by setting
and implementing procedures and policies as it relates to the financial aspects
of Employer. Executive's details shall include general executive operating
supervision over the accounting and information of the Employer, its
subsidiaries and divisions, subject to the guidelines and direction of the Board
of Directors of the Employer.



 

3. DEVOTION OF TIME.

During the period of his employment hereunder, Executive shall devote all of his
business time, interest attention, and effort to the faithful performance of his
duties hereunder. However, Executive may serve, on the boards of directors of,
and hold any other offices or positions in, companies or organizations which, in
the judgment of Employer's Board of Directors (the "Board" as expressed in a
written Board Resolution), will not present any conflict of interest with
Employer or adversely affect the performance of Executive's duties pursuant to
this Agreement.



 

1

--------------------------------------------------------------------------------

 

4.

NON COMPETITION DURING TERM OF EMPLOYMENT. During the employment term, Executive
shall not, directly or indirectly, whether as a partner, employee, creditor,
shareholder, or otherwise, promote, participate, or engage in any activity or
other business directly competitive with Employer's business, except with
express permission of the Board. In addition, Executive, while employed, shall
not take any action without Employer's prior written consent to establish, form,
or become employed by a competing business on termination of employment by
Employer, Executive's failure to comply with the provisions of the preceding
sentence shall give Employer the right (in addition to all other remedies
Employer may have) to terminate any benefits or compensation to which Executive
may be otherwise entitled following termination of this Agreement.



 

5. VARIATION OF DUTIES.

During the term hereof, Executive shall not vary the terms of his employment
with Employer, without the specific written authorization from the Board of
Directors.



 

6

. TERM OF AGREEMENT. Subject to earlier termination as provided in this
Agreement, Executive shall be employed for a ninety-day probationary term
allowing for a review of the terms and compensation of this agreement. If the
review is satisfactory to both parties, the employment of Executive will
continue for the remainder of a one (1) year term beginning on the date first
written above, and ending March 31, 2006.



> 6.1 TERM EXTENSION. At any time prior to the expiration of the Term, as stated
> in section 6, Employer and Executive may, by mutual written agreement, extend
> Executive's employment under the terms of this Agreement for such additional
> periods as they may agree.

7. LOCATION OF EMPLOYMENT.

Unless the parties agree otherwise in writing, during the employment term
Executive shall perform the services he is required to perform under this
Agreement at Employer's offices to be located in Las Vegas, Nevada and Phoenix,
Arizona; provided, however, that Employer may from time to time require
Executive to travel temporarily to other locations on Employer's business.



 

8.COMPENSATION.

For all services rendered by Executive in any capacity during the term of this
Agreement, Employer shall pay Executive annual compensation of $150,000, in
equal, bi-monthly installments payable on the 1st and 16th day of each month, or
in such other manner as is the general practice of Employer:



 

9. BENEFITS.

During the employment term, Executive shall be entitled to receive all other
benefits of employment generally available to Employer's other executive and
managerial employees when and as he becomes eligible for them, including group
health and life insurance benefits and an annual vacation.



> 9.1

Vacation. Executive shall be entitled to a paid annual vacation of two (2) weeks
during the first year of employment, and three (3) weeks during any agreed upon
term extension subject to section 6.1; provided however, that vacation time may
not be accumulated and must be taken by the end of the year in which it has
accrued.



2

--------------------------------------------------------------------------------

> 9.2
> 
> Personal Leave. Executive shall be entitled, without any adjustment in his
> compensation, to five (5) days personal leave in each fiscal year of
> employment hereunder. Personal leave may not be carried over from one fiscal
> year to the next.
> 
> 
> 
>  
> 
> 9.3
> 
> Medical and Disability Coverage. Executive shall have the right to all medical
> coverage and long term disability coverage on the same terms and conditions as
> provided to other employees of Employer holding management positions. It is
> agreed and understood that Employer shall obtain reasonable medical, dental,
> and liability insurance for the benefit of Executive and other members of
> management as soon hereafter as is practical, and it shall use its best
> efforts to maintain such policies at all time during the employment term. In
> the event that any such policy is not maintained by Employer, Employer shall
> pay Executive an additional $500.00 per month to enable Executive to secure
> one or more of such policies on his own.
> 
> 
> 
>  
> 
> 9.4
> 
> Plans. Executive shall be entitled to participate in any and all plans,
> arrangements, or distributions by Employer pertaining to or in connection with
> any pension, bonus, profit sharing, stock options, and/or similar benefits for
> its employees and/or executives, as determined by the Board of Directors of
> committees thereof pursuant to the governing instruments which establish
> and/or determine eligibility and other rights of the participants and
> beneficiaries under such plans or other benefit programs.

10. EXPENSE REIMBURSEMENT. During the employment term, Employer shall reimburse
Executive for reasonable out-of-pocket expenses incurred in connection with
Employer's business, including travel expenses, food, and lodging when away from
home, subject to such policies as Employer may from time to time reasonably
establish for its employees.

 

11. INTELLECTUAL PROPERTY.

All processes, inventions, patents, copyrights, trademarks, and other intangible
rights that may be conceived or developed by Executive, either alone or with
others, during the term of Executive's employment, whether or not conceived or
developed during Executive's working hours, and with respect to which the
equipment, supplies, facilities, or trade secret information of Employer was
used, or that relate at the time of conception or reduction to practice of the
invention to the business of the Employer or to Employer's actual or
demonstrably anticipated research and development, or that result from any work
performed by Executive for Employer, shall be the sole property of Employer.
Executive shall disclose to Employer all inventions conceived during the term of
employment, whether or not the property of Employer under the terms of the
preceding sentence, provided that such disclosure shall be received by Employer
in confidence. Executive shall execute all documents, including patent
applications and assignments, required by Employer to establish Employer's
rights under this Section.



 

12. INDEMNIFICATION OF EXECUTIVE.

Employer shall, to the maximum extent permitted by law, indemnify and hold
Executive harmless against expenses, including reasonable attorney's fees
judgements, fines, settlement, and other amounts actually and reasonably
incurred in connection with any proceeding arising by reason of Executive's
employment by Employer. Employer shall advance to Executive any expense incurred
in defending such proceeding to the maximum extent permitted by law.



 

3

--------------------------------------------------------------------------------

13.

TERMINATION FOR CAUSE. Employer may terminate this Agreement at any time, if
termination is "For Cause", as hereinafter defined. "For Cause" shall mean
Employer's termination of Executive due to an adjudication of Executive's fraud,
theft, dishonesty to Employer regarding Executive's duties or material breach of
this Agreement, dereliction of the Executive's duties as outlined Section 2 and
EXHIBIT A, if Executive fails to cure such breach within ten (10) days after
written notice is given by the Board of Directors to Executive and Executive
fails within ten (10) days of such notification to commence such cure and
thereafter diligently prosecute such cure to completion.



 

14. TERMINATION WITHOUT CAUSE.

Either Employer or Executive may terminate this Agreement by giving the
non-terminating party thirty (30) days prior written notice.



 

15

. DEATH OF EXECUTIVE. If Executive dies during the initial term or during any
renewal term of this Agreement, this Agreement shall be terminated on the last
day of the calendar month of his death. Employer shall then pay to Executive's
estate any salary accrued but unpaid as of the last day of the calendar month in
which Executive dies. Employer shall have no further financial obligations to
Executive or his estate hereunder.



 

16.

AGREEMENT ON BUSINESS COMBINATION OR DISSOLUTION. This Agreement shall not be
terminated by Employer's voluntary or involuntary dissolution or by any merger
in which Employer is not the surviving or resulting corporation, or on any
transfer of all or substantially all of Employer's assets. In the event any such
merger or transfer of assets, the provisions of this Agreement shall be binding
on and inure to the benefit of the surviving business entity or the business
entity to which such assets shall be transferred.



 

17.

TRADE SECRETS AND CONFIDENTIAL INFORMATION:



> 17.1

Nondisclosure. Without the prior written consent of Employer, Executive shall
not, at any time, either during or after the term of this Agreement, directly or
indirectly, divulge or disclose to any person, firm, association, or
corporation, or use for Executive's own benefit, gain, or otherwise, any
customer lists, plans, products, data, results of tests and data, or any other
trade secrets or confidential materials or like information (collectively
referred to as the "Confidential Information") of Employer and/or its
Affiliates, as hereinafter defined, it being the intent of Employer, with which
intent Executive hereby agrees, to restrict Executive from disseminating or
using any like information that is unpublished or not readily available to the
general public.



> 17.1.1

Definition of Affiliate. For purposes of this Agreement, the term "Affiliate"
shall mean any entity, individual, firm, or corporation, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with Employer.



17.2

Return of Property. Upon the termination of this Agreement, Executive shall
deliver to Employer all lists, books, records, data, and other information
(including all copies thereof in whatever form or media) of every kind relating
to or connected with Employer or its Affiliates and their activities, business
and customers.



4

--------------------------------------------------------------------------------

> 17.3
> 
> Notice of Compelled Disclosure. If, at any time, Executive becomes legally
> compelled (by deposition, interrogatory, request for documents, subpoena,
> civil investigative demand, or similar process or otherwise) to disclose any
> of the Confidential Information, Executive shall provide Employer with prompt,
> prior written notice of such requirement so that Employer may seek a
> protective order or other appropriate remedy and/or waive compliance with the
> terms of this Agreement. In the event that such protective order or other
> remedy is not obtained, that Employer waives compliance with the provisions
> hereof, Executive agrees to furnish only that portion of the Confidential
> Information which Executive is advised by written opinion of counsel is
> legally required and exercise Executive's best efforts to obtain assurance
> that confidential treatment will be accorded such Confidential Information. In
> any event, Executive shall not oppose action by Employer to obtain an
> appropriate protective order or other reliable assurance that confidential
> treatment will be accorded the Confidential Information.
> 
> 
> 
>  
> 
> 17.4
> 
> Assurance of Compliance. Executive agrees to represent to Employer, in
> writing, at any time that Employer so request, that Executive has complied
> with the provisions of this section, or any other section of this Agreement.

18. NON-COMPETITION.

For a period of six (6) months after the termination of this Agreement,
Executive expressly covenants and agrees that Executive will not and will not
attempt to, without the prior written consent of the Board of Directors,
directly or indirectly, (except as to those entities set forth in Paragraph 4,
above):



> 18.1

Own, manage, operate, finance, join, control, or participate in the ownership,
management, operation, financing, or control of, or be associated as an officer,
director, employee, agent, partner, principal, representative, consultant, or
otherwise with, or use or permit his name to be used in connection with, any
line of business or enterprise that competes with Employer or its Affiliates (as
defined herein) in any business of Employer or its Affiliates, existing or
proposed, wherever located, provided that Executive shall not be prohibited from
owning, directly or indirectly, less than one percent (1%) of the outstanding
shares of any Corporation, the shares of which are traded on a National
Securities Exchange or in the over-the-counter markets;



 

18.2

Interfere with or disrupt or attempt to interfere with or disrupt or take any
action that could be reasonably expected to interfere with or disrupt any past
or present or prospective relationship, contractual or otherwise, between
Employer and/or any of its Affiliates, and any customer, insurance company,
supplier, sales representative, or agent or employee of Employer or any such
affiliate of Employer.



 

18.3

Directly or indirectly solicit for employment or attempt to employ or assist any
other entity in employing or soliciting or attempting to employ or solicit for
employment, either on a full-time, part-time, or consulting basis, any employee,
agent, representative, or executive (whether salaried or otherwise, union or
non-union) who within three (3) years of the time that Executive ceased to
perform services hereunder has been employed by Employer or its Affiliates.



5

--------------------------------------------------------------------------------

19. VIOLATION OF COVENANTS:

> 19.1

Injunctive Relief. Executive acknowledges and agrees that the services to be
rendered by Executive hereunder are of a special unique, and personal character
that gives them peculiar value; that the provisions of this section are, in view
of the nature of the business of Employer, reasonable and necessary to protect
the legitimate business interests of Employer; that violation of any of the
covenants or Agreements hereof would cause irreparable injury to Employer, that
the remedy at law for any violation or threatened violation thereof would be
inadequate; and that, therefore, Employer shall be entitled to temporary and
permanent injunctive or other equitable relief as it may deem appropriate
without the necessity of proving actual damages and to an equitable accounting
of all earnings, profits, and other benefits arising, from any such violation,
or attempted violation, which rights shall be cumulative and in addition to all
other rights or remedies available to Employer.



 

19.2

Executive and Employer recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of certain of the provisions contained in this section. It is the
intention of Executive and Employer that the provisions of this section shall be
enforced to the fullest extent permissible under the laws and public policies of
each jurisdiction in which such enforcement is sought, but that the invalidation
(or modification to conform with such laws or public policies) of any provision
hereof shall not render unenforceable or impair the remainder of this section.
Accordingly, if any provision of this section shall be determined to be invalid
or unenforceable, either in whole or in part this section shall be deemed to
delete or modify, as necessary, the offending provision and to alter the balance
of this section in order to render it valid and enforceable to the fullest
extent permissible as provided herein.



20

. LIQUIDATED DAMAGES, EMPLOYER'S BREACH. In the event of any material breach of
this Agreement on the part of Employer, Executive at his sole option, may
terminate his employment under this Agreement and, at his sole option, shall be
entitled to receive as liquidated damages the amounts set forth in the following
subsection. The liquidated damages so received by Executive shall not be limited
or reduced by amounts that Executive might otherwise earn or be able to earn
during the period between termination of his employment under this Agreement and
payment of those liquidated damages. The provisions of this Section 20 shall be
in addition to any and all rights Executive may have in equity or at law to
require Employer to comply with or to prevent the breach of this Agreement.



> 20.1

The present value on the payment date (as defined in this section) of the full
amount of his basic salary as provided for in this Agreement for one (1) year
following the payment due, discounted to the payment date at a rate for
quarterly periods based on prime interest rate charged by Wells Fargo Bank in
Las Vegas, Nevada, for short term commercial loans on the payment date. The
amount payable to Executive under this subsection shall be due and payable in
full on the date of notification of Employer by Executive of the exercise of his
option to terminate his employment under this Agreement (the "payment date").



6

--------------------------------------------------------------------------------

21.

MISCELLANEOUS:



> 21.1 Authority to Execute.

The parties herein represent that they have the authority to execute this
Agreement.



 

21.2 Severability.

If any term, provision, covenant, or condition of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the rest
of this Agreement shall remain in full force and effect.



 

21.3 Successors.

This Agreement shall be binding on and inure to the benefit of the respective
successors, assigns, and personal representatives of the parties, except to the
extent of any contrary provision in this Agreement.



 

21.4 Assignment.

This Agreement may not be assigned by either party without the written consent
of the other party.



 

21.5 Singular, Plural and Gender Interpretation.

Whenever used herein, the singular number shall include the plural, and the
plural number shall include the singular. Also, as used herein, the masculine,
feminine or neuter gender shall each include the others whenever the context so
indicates.



 

21.6 Captions

. The subject headings of the paragraphs of this Agreement are included for
purposes of convenience only, and shall not effect the construction or
interpretation of any of its provisions.



 

21.7 Entire Agreement.

This Agreement contains the entire agreement of the parties relating to the
rights granted and the obligations assumed in this instrument and supersedes any
oral or prior written agreements between the parties. Any oral representations
or modifications concerning this instrument shall be of no force or effect
unless contained in a subsequent written modification signed by the party to be
charged.



 

21.8 Arbitration.

Any controversy or claim arising out of, or relating to, this Agreement, or the
making, performance, or interpretation thereof, shall be submitted to a panel of
three (3) arbitrators. The arbitration shall comply with and be governed by the
provisions of the American Arbitration Association. The panel of arbitrators
shall be composed of two (2) members chosen by Executive and Employer
respectively and one (1) member chosen by the arbitrators previously selected.
The findings of such arbitrators shall be conclusive and binding on the parties
hereto. The cost of arbitration shall be borne by the losing party or in such
proportions as the arbitrator shall conclusively decide.



7

--------------------------------------------------------------------------------

> 21.9 No Waiver
> 
> . No failure by either Executive or Employer to insist upon the strict
> performance by the other of any covenant, agreement, term or condition of this
> Agreement or to exercise the right or remedy consequent upon a breach thereof
> shall constitute a waiver of any such breach or of any such covenant,
> agreement, term or condition. No waiver of any breach shall affect or alter
> this Agreement, but each and every covenant, condition, agreement and term of
> this Agreement shall continue in full force and effect with respect to any
> other then existing or subsequent breach.
> 
> 
> 
>  
> 
> 21.10 Time of the Essence.
> 
> Time is of the essence of this Agreement, and each provision hereof.
> 
> 
> 
>  
> 
> 21.11 Counterparts.
> 
> The parties may execute this Agreement in two (2) or more counterparts, which
> shall, in the aggregate, be signed by both parties, and each counterpart shall
> be deemed an original instrument as to each party who has signed by it.
> 
> 
> 
>  
> 
> 21.12 Attorney's Fees and Costs.
> 
> In the event that suit be brought hereon, or an attorney be employed or
> expenses be incurred to compel performance the parties agree that the
> prevailing party therein be entitled to reasonable attorney's fees.
> 
> 
> 
>  
> 
> 21.13 Governing Law
> 
> . The formation, construction, and performance of this Agreement shall be
> construed in accordance with the laws of the state of Nevada.
> 
> 
> 
>  
> 
> 21.14 Notice
> 
> . Any notice, request, demand or other communication required or permitted
> hereunder or required by law shall be in writing and shall be effective upon
> delivery of the same in person to the intended addressee, or upon deposit of
> the same with an overnight courier service (such as Federal Express) for
> delivery to the intended addressee at its address shown herein, or upon
> deposit of the same in the United States mail, postage prepaid, certified or
> registered mail, return receipt requested, sent to the intended addressee at
> its address shown herein. The address of any party to this Agreement may be
> changed by written notice of such other address given in accordance herewith
> and actually received by the other parties at least ten (10) days in advance
> of the date upon which such change of address shall be effective.

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF

, the parties have entered into this Agreement on the date first above written.



 

EXECUTIVE:

 

DATE: March 9, 2005      

 By:/s/ Daniel Beckett                                       

  

Daniel Beckett

 

EMPLOYER:

  

AMERICAN WATER STAR, INC.

  

A Nevada Corporation

 

DATE: March 9, 2005     

 By:/s/ Roger Mohlman                                          

  

Roger Mohlman,

  

President & CEO

 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

SUMMARY

 

The Chief Financial Officer (CFO) - is responsible for planning, organizing,
staffing, and managing all the Employer's financial functions, such as
procurement, Human Resources, accounting practice, and investment of funds.

 

The CFO manages Employer's relationships with lending institutions,
stockholders, and essential members of the financial community and is
accountable to the CEO for the results of such functions and performance of all
assigned employees -- providing such legal documents, financial filings,
reports, and information as required by Employer, by its Board of Directors, or
by law.

 

Assists in preparing an annual business plan and budget for Employer's
operations and works in cooperation with the other executives for the orderly
and efficient operation of the Employer's business

 

Aids CEO in formulating and administering Employer policies and performs the
following duties personally or through subordinate managers.

 

ESSENTIAL DUTIES AND RESPONSIBILITIES OF CHIEF FINANCIAL OFFICER include the
following. Other duties may be assigned.

 

Planning:

 * Directs and analyzes studies of general economic, business, and financial
   conditions and their impact on Employer's policies and operations;

 * Analyzes operational issues impacting functional groups and the whole
   institution, and determines their financial impact;

 * Evaluates need for procurement of funds and investment of surplus;

 * Advises management on investments and loans for short- and long-range
   financial plans;

 * Evaluates and recommends business partnering opportunities; and

 * Oversees and directs the preparation and issuance of the Employer's annual
   report.

Organization and Staffing:

 * Designs and implements cash management system and prepares cash flow and
   other financial reports;

--------------------------------------------------------------------------------

 * Delegates and manages authority for receipt, disbursement, banking,
   protection and custody of funds, securities, and financial instruments;

 * Develops policies and procedures for account collections and extension of
   credit to customers;

 * Directs and coordinates the establishment of budget programs;

 * Directs the controller in providing and directing procedures and computer
   application systems necessary to maintain proper records and to afford
   adequate accounting controls and services; and

 * Coordinates tax reporting programs and investor relations activities.

Management:

 * Oversees and directs treasury, budgeting, audit, tax, accounting, purchasing,
   real estate, long range forecasting, and insurance activities for Employer;

 * Analyzes financial records to forecast future financial position and budget
   requirements;

 * Analyzes, consolidates, and directs all cost accounting procedures together
   with other statistical and routine reports;

 * Signs notes of indebtedness as approved by CEO and/or Board of Directors;

 * Appraises Employer's financial position and issues periodic reports on
   Employer's financial stability, liquidity, and growth; and

 * Establishes and maintains contacts with stockholders, financial institutions,
   and the investment community.